Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION       

Claim Objections
Claim 1 is objected to because of the following informalities:  regarding claim 1, the phrase “attenauate” in line 14 and “CNE” in line 5 should apparently be “attenuate”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
            


          Claim 10 recites the limitation “the attenuation” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations (of claims 19-20) in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitations treated under 35 U.S.C. 112(f), applicant may amend the claims so that it/they will clearly not invoke 35 U.S.C. 112(f), or present a sufficient showing that the claims recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f).
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (U.S. Pub. No. 2004/0225640) in view of Ripa et al. (U.S. Pub. No. 2014/0140497).  

             Regarding claims 1, 11, 19, with respect to Figures 1-5, Brown teaches a system, comprising: 

              a processor 12 in Fig. 1 [i.e., microprocessor] (fig.1); and 
              wherein the microprocessor performs: 
              accessing a communication between a customer communication device, utilized by a customer, and recipient, wherein the communication comprises text (abstract; fig.2; paragraphs 0028, 0029, 0031, 0087, 0089, 0111-0113, 0132-0133, 0138). However, Brown does not specifically teach that the recipient is an automated agent. Ripa teaches that the recipient is an automated agent (paragraphs 0054). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Brown to incorporate the feature of that the recipient is an automated agent in Brown’s invention as taught by Ripa. The motivation for the modification is to do so in order to provide a convenient interaction with an automated agent even when the sender is not available to communication with the recipient.
             Brown further teaches determining a purpose of the communication (abstract; fig.6; paragraphs 0012, 0031, -0033, 0104, 0105) (Note; since the sender provide intended responses for a proposed communication or an analysis of the content of the communication may render intended responses (see paragraph 0033), it is clear that the purpose of the communication is determined.); and
             selecting, for presentation within the communication, a number of intended/anticipated responses/reaction responses [i.e., reply messages] previously determined to resolve the purpose of the communication and having a presentation emotion, wherein the presentation emotion is initially a default emotion (paragraphs 0007, 0012, 0031-0033, 0104, 0105, 0108, 0110, 0111); (Note; the sender can indicate the general emotion or mood with which a communication is sent 
             determining an actual response [i.e., target emotion] for the communication (paragraph 0033, 0054);
             selecting at least one alternate message, from a pool of alternate messages, to insert into the communication to modify the presentation emotion and attenuating the difference from the target emotion (paragraphs 0054-0069) and present the communication, comprising the modification to the presentation emotion, to the customer communication device (paragraphs 0032-0033, 0054-0055).
             However, Brown does not specifically teach upon determining the default emotion has a difference from the target emotion, selecting at least one alternate message and attenuating the difference from the target emotion. Ripa teaches upon determining the default emotion has a difference from the actual emotion [i.e., target emotion], selecting at least one alternate message and attenuating the difference from the target emotion (paragraphs 0056, 0066, 0067, 0156-0157). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Brown to incorporate the feature of upon determining the default emotion has a difference from the target emotion, selecting at least one alternate message and attenuating the difference from the target emotion in Brown’s invention as taught by Ripa. The motivation for the modification is to do so in order to provide particular response to the sender. 
              
             Regarding claims 2, 12 and 20, Brown teaches wherein the processor performs selecting the at least one alternate message from a machine learned model of a pool of prior communications 


          Regarding claims 3 and 13, Brown  teaches inserting the alternate message (paragraphs 0054-0069). However,  Brown in view of Ripa does not specifically teach removing at least one of the number of reply messages. Examiner takes an official notice that removing at least one of the number of reply messages is well known in the art. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Brown to incorporate the feature of removing at least one of the number of reply messages in Brown’s invention in view of Ripa’s invention in order to provide particular response to the sender. 

            Regarding claims 4 and 14, Brown teaches wherein the processor performs inserting the alternate message comprising altering the text of at least one of the number of reply messages. (paragraphs 0054-0069).

          Regarding claims 5 and 15, Brown teaches wherein the target emotion is determined from the subject matter of the purpose.  (paragraphs 0098, 0105, 0117).

          Regarding claims 6 and 16, Brown teaches wherein the target emotion is determined from a cultural background of the customer (paragraphs 0006, 0079-0081, 0130-0131).



         Regarding claims 8 and 18, Brown teaches wherein the target emotion is determined from an analysis of the text portion provided by the customer (paragraphs 0054-0064).

             Regarding claim 9, Brown teaches wherein the reaction responses [i.e., emotion] is determined from one or more of a known personality trait of the customer (paragraphs 0063-0064) (Note; in paragraph 0063, Brown teaches that reaction responses are determined based on responses catalogued individually. It clearly means that individual responses are based on known personality trait of the customer.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Md S. Elahee whose telephone number is (571) 272-7536.  The examiner can normally be reached on Mon to Fri from 8:30am to 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571) 272-7547.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 





/MD S ELAHEE/
MD SHAFIUL ALAM ELAHEE 
Primary Examiner, 
Art Unit 2653
March 11, 2022